  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 1 of 29




                IN THE FEDERAL DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

HEATHER L. SANFORD,                   }
    Plaintiff,                        }     Civil Action No.
                                      }
      vs.                             }     1:20-CV-00712-AT-LTW
                                      }
RUBIN LUBLIN, LLC,                    }
    Defendant,                        }     JURY DEMAND
                                      }


AMENDED COMPLAINT FOR EMPLOYMENT DISCRIMINATION
              BASED ON DISABILITY

      COMES NOW HEATHER L. SANFORD, (hereafter “Plaintiff” or

“Employee”), in the above-styled case, and files this Amended Complaint

against RUBIN LUBLIN, LLC (hereafter “Rubin Lublin,” “Defendant,” or

“Employer”), and shows this Honorable Court the following:

                                  Parties

                                     1.

      Plaintiff Sanford is a resident of Gwinnett County, Georgia.

                                     2.

      Employer, RUBIN LUBLIN, has presently and has at all relevant times

herein had its principal office at 3145 Avalon Ridge Place, Suite 100,

Peachtree Corners, GA 30071 (Gwinnett County).


                                                                        1
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 2 of 29




                                      3.

      Employer, RUBIN LUBLIN, is a law firm employing 101 to 200

people, and organized as a Georgia Limited Liability Company.

                                      4.

      Employer, RUBIN LUBLIN, may be served through its Registered

Agent, Peter Lublin, 3145 Avalon Ridge Place, Peachtree Corners, GA,

30071 (Gwinnett County).

                                      5.

      Michael Barringer (hereafter “Barringer”) and Jamin Vogel (“Vogel”)

(Collectively “Supervisors”) worked as Plaintiff’s supervisors at RUBIN

LUBLIN.

                                      6.

      Debra Goodhines (hereafter “Goodhines”) was Sanford’s HR

Manager.

                                Jurisdiction

                                      7.

      This court has jurisdiction under 28 U.S.C. § 1331 (federal question)

and by 42 U. S. C. §2000e-5.

                                      8.

      Jurisdiction and venue are proper in this court.


                                                                              2
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 3 of 29




                                      Facts

                                       9.

      Plaintiff HEATHER L. SANFORD, a female with a disability, thirty-

eight (38) years-of-age as of her termination from employment, and a

member of protected classes, was last employed as a Foreclosure Specialist

for Employer before her termination.

                                       10.

      She was employed by Rubin Lublin for a total time-period of over

eight (8) months (eight (8) months and sixteen (16) days).

                        Conversation with Barringer

                                       11.

      On or about the third week of 2019, Sanford had a conversation with

her supervising attorney Barringer.

                                       12.

      The reason for the conversation was that Sanford’s fellow employee

had recently been fired, and most of the employee’s job duties were then

allocated to Sanford.

                                       13.

      Sanford had questions regarding the increase of her workload and her

compensation.


                                                                             3
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 4 of 29




                                     14.

      Sanford began the conversation with Barringer by informing him that

she struggled with mental illness.

                                     15.

      Sanford explained that her mental illness resulted in her having

anxiety and that she was experiencing anxiety regarding the increased

workload situation.

                                     16.

      Sanford was previously informed by the former HR Manager named

Lena that prior to moving to the Foreclosure Department her salary would

have to be decreased as the most senior foreclosure representative did not

earn annual wages identical to Sanford’s.

                                     17.

      It was further explained to Sanford that her new income would

decrease from $45,000 to $36,000 per year.

                                     18.

       Sanford was uncertain if an increase of income to compensate for her

new additional workload would be possible based on her knowledge of her

annual wages and what other foreclosure representative earned.




                                                                             4
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 5 of 29




                                     19.

      Barringer intently listened to Sanford’s concerns, writing them all

down, and informed her that he would address each one with the Foreclosure

Partner, Victor Kang.

                                     20.

      A few days later, Sanford was informed that her additional duties

were to be allocated to another co-worker.

                  Conversation with Debra Goodhines

                                     21.

      On or about January 29, 2019, Sanford had a conversation with her

HR Manager Debra Goodhines.

                                     22.

      Sanford explained that she had a mental illness.

                                     23.

      In addition, Sanford shared a concern that she was also experiencing

symptoms of premature menopause.

                                     24.

      Goodhines and Sanford had a conversation about emotions.

                                     25.

      Sanford looked therein to Goodhines for support and accommodation.


                                                                             5
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 6 of 29




                                    26.

      Goodhines assured Sanford that everything was fine.

                                    27.

      Goodhines indicated that Sanford’s performance was satisfactory.

                                    28.

      Goodhines also stated that Sanford’s two supervisors, Vogel and

Barringer, were pleased with her work and had only reported excellent

reviews of her work.

                 Meeting with Barringer and Goodhines

                                    29.

      On or about February 20, 2019, Sanford was asked by Barringer to

join him in a meeting.

                                    30.

      Barringer and Sanford met in a conference room and were met by

Goodhines.

                                    31.

      Goodhines informed Sanford that she had violated the company’s

Code of Conduct policy.




                                                                         6
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 7 of 29




                                      32.

      Goodhines then proceeded to read a written statement reciting the

policy and the company’s expectations moving forward.

                                      33.

      When finished speaking, Goodhines asked Sanford if she had any

questions.

                                      34.

      Sanford did have questions and asked if Goodhines could inform

Sanford of her alleged infractions.

                                      35.

      Goodhines stated that the infractions began shortly after her hiring at

which time Sanford was transferred from the REO Department to the

Foreclosure Department.

                                      36.

      Barringer stated that the main issues had begun around October 2018

and continued to the date of the meeting.

                                      37.

      Sanford asked why, if these issues had arisen in October 2018, she

was receiving feedback four (4) months later.




                                                                                7
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 8 of 29




                                      38.

      Barringer stated that he felt it was an isolated incident.

                                      39.

      Goodhines proceeded to explain that Sanford was merely too

emotional, and that this was the primary reason Sanford was being put on

report.

                                      40.

      Sanford asked Goodhines to clarify what “too emotional” meant.

(Here Sanford engages in protected communicative/protest activity.)

                                      41.

      Goodhines further explained that Sanford was disrespectful to her

once during a conversation because Sanford looked down at her feet. (This

could have been accommodated).

                                      42.

      Sanford was taken aback, and asked Goodhines to confirm that she

was serious about her statement that Sanford was disrespectful to her once

during a conversation because Sanford looked down at her feet.

                                      43.

      Goodhines proceeded to tell Sanford that Sanford’s being too

emotional was inappropriate and impaired productivity.


                                                                             8
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 9 of 29




                                       44.

         Sanford then asked Barringer to confirm that her productivity was an

issue.

                                       45.

         Barringer shook his head to indicate no.

                                       46.

         Goodhines then interjected that Sanford’s emotional state lowered

others’ morale and affected their productivity. (If true, this could have been

accommodated).

                                       47.

         As Sanford asked additional questions about the infractions she was

claimed to have committed, Goodhines excused herself.

                                       48.

         Upon returning a moment later, Goodhines informed her that her

termination was effective immediately and that Sanford would receive a

neutral reference and one week of severance pay. This was retaliatory for

questioning Rubin Lublin discriminatory activity preceding the termination.

                                       49.

         Sanford was then promptly escorted to her desk to gather her

belongings and then out of the building.


                                                                                9
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 10 of 29




                      TERMS AND ASSERTIONS

                                    50.

      Discriminatory treatment of Sanford by Lubin Lublin, its partners,

managers, officers, agents, and employees was in the terms and conditions

of employment.

                                    51.

      Discriminatory actions include but are not limited to hostile and

discriminatory episodes and actions by management, adverse treatment,

unequal treatment of Sanford throughout her employment (to all those not

fired for expressing themselves), hostile work environment, and ultimately

termination on February 20, 2019.

                                    52.

      Rubin Lublin’s purported reason for separation was violation of Code

of Conduct policy and being “too emotional.”

                                    53.

      There was no legitimate non-discriminatory reason for the actions taken

by Rubin Lublin in its termination of Sanford.

                                    54.

      Rubin Lublin’s explanation is pre-textual.




                                                                            10
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 11 of 29




                                      55.

      The conduct of Rubin Lublin and its partners, officers, managers,

agents, and employees amounted to discrimination in the terms, conditions,

and privileges of Plaintiff HEATHER L. SANFORD’s employment, because

she was regarded as having a disability, because of her disability, because of

her record of having a disability, because she was not reasonably

accommodated, and because she made protected statements or actions

regarding discrimination against her disability, in violation of the Americans

with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended

(“ADAAA”) as described herein.

                                      56.


      At all relevant times, Sanford was and is a “qualified individual” as

defined by 42 U.S.C. § 12111(8) of the ADAAA because she was able to

perform the essential functions of her position as a Foreclosure Specialist at

RUBIN LUBLIN, with or without reasonable accommodation.

                                      57.

      Plaintiff is substantially limited in one or more major life activities




                                                                                11
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 12 of 29




                                      58.

      Plaintiff has a mental or psychological impairment under 29 C.F.R.

Sec. 1630.2(h)(2).

                                      59.

      Rubin Lubin was well aware of Sanford’s disability because it was

disclosed to Barringer and Goodhines, on or about January 29, 2019.

                                      60.

      Sanford has been and remained at all times of her employment with

Employer substantially limited in her major life activities as described

herein. See 42 U.S.C. Sec. 12102(2), where concentrating, thinking,

communicating, and working are included in major life activities. These

apply to Sanford, as do major bodily functions neurological and brain

functions.

                                      61.

      Rubin Lublin could have accommodated Sanford rather than

terminating her.

                                      62.

      Sanford’s positions consisted of paralegal tasks for which Sanford

was qualified as a Certified Paralegal.




                                                                           12
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 13 of 29




                                      63.

      Because of Rubin Lublin’s purposeful indifference to Sanford’s

disability, she suffered unnecessarily.

                                      64.

      Accommodations, as needed, were feasible.

                                      65.

      Rubin Lublin never took the idea of accommodating Sanford

seriously.

                                      66.

      At a minimum, Sanford was able to perform her job duties with

reasonable accommodation.

                                      67.

      Rubin Lublin is not such a small company without any resources that

could be used to make equipment or personnel accommodations for Sanford.

                                      68.

      Sanford has a record of a substantially limiting impairment.

                                      69.

      Sanford is and at all relevant times was regarded by Rubin Lublin as

having a disability.




                                                                             13
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 14 of 29




                                     70.

      During Sanford’s employment with Rubin Lublin, she encountered

discriminatory treatment vis-à-vis similarly situated employees who were

not disabled. On information and belief, no one else without a disability

encountered the same treatment received by Sanford and described in this

complaint.

                                     71.

      Sanford’s claim lies in each of the following formulations of claim

available under the ADAAA.



          DISABILITY DISCRIMINATION UNDER THE ADA

                               COUNT I

               “REGARDED AS” DISCRIMINATION

                                     72.

      Rubin Lublin’s discharge of Sanford violated the ADAAA, which

prohibits discrimination against qualified individuals because of an actual or

perceived physical or mental impairment.

                                     73.

      Rubin Lublin intentionally, and with reckless indifference to Sanford’s

rights, violated the ADAAA (42 U.S.C. § 12112) by terminating her


                                                                            14
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 15 of 29




employment based on a perceived or actual physical or mental impairment,

despite the clear prohibition of taking adverse action against otherwise

qualified individuals on that basis, as set forth in the ADAAA.

                                       74.

       As a direct and proximate result of Rubin Lublin’s intentional

discrimination, Sanford has suffered out of pocket losses and has been

deprived of job-related economic benefits, including income in the form of

wages and other job-related benefits, all in an amount to be established at trial.

                                       75.

       In addition, Rubin Lublin’s actions have caused, continue to cause, and

will cause Sanford to suffer damages for emotional distress, mental anguish,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to

be established at trial.

                                       76.

       Moreover, Sanford is entitled to an award of damages for future lost

wages and benefits of employment.

                                  COUNT II

                     DISABILITY DISCRIMINATION

                                       77.

       Sanford’s allegations of causation and damages referenced in Court II

                                                                               15
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 16 of 29




are the same as in Count I, above.

                                      78.

      At all times relevant to this Complaint, Sanford had a disability or was

regarded as having a disability within the meaning of the ADAAA.

                                      79.

      At all times relevant to this Complaint, Sanford had a condition that

substantially limits one or more major life activities, including but not limited

to limitations to concentrating, thinking, communicating, and working

pursuant to 42 U.S.C. § 12102(2)(A).

                                      80.

      Sanford was able to perform all of the essential functions of her position

with reasonable accommodation.

                                      81.

      Rubin Lublin discriminated against Sanford in violation of the ADAAA

on the basis of her disability when it denied her requested accommodations of

having Rubin Lublin be understanding of her disability. This accommodation

would have allowed her to continue working at Rubin Lublin while fulfilling

the essential functions of her position.




                                                                              16
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 17 of 29




                                      82.

      Rubin Lublin further violated the ADAAA when they refused to enter

into the required interactive process to determine whether the accommodation

Sanford requested would be reasonable.

                                      83.

      Rubin Lublin would not have had any significant difficulty or expense

in providing Sanford the accommodation of being understanding of her

disability. It would have required virtually nothing except for Rubin Lublin

not to hold Sanford’s disability against her.

                                      84.

      Rubin Lublin terminated Sanford supposedly for being too emotional.

Sanford was performing her role at a superior level during her employment.

The real reason Rubin Lublin terminated Sanford’s employment is because

she had a disability.

                                      85.

      Sanford has suffered and continues to suffer damages as a result of

Rubin Lublin’s unlawful actions.

                                      86.

      Rubin Lublin intentionally violated the ADAAA and acted with malice

or reckless indifference to Sanford’s federally protected rights.


                                                                         17
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 18 of 29




                                     87.

      Rubin Lublin’s discharge of Sanford violated the ADAAA which

prohibits discrimination against qualified individuals because of an actual or

perceived physical or mental impairment.

                                     88.

      Rubin Lublin intentionally, with reckless indifference to Sanford’s

rights, violated the ADAAA by terminating her employment based on a

perceived or actual physical or mental impairment, despite the clear

prohibition of taking adverse action against otherwise qualified individuals on

that basis as set forth in the ADAAA.

                                 COUNT III

            RECORD OF DISABILITY DISCRIMINATION

                                     89.

      Sanford’s allegations of causation and damages referenced in Court III

are the same as in Count I, above.

                                     90.

      At the time her employment was terminated, Sanford had a record of

disability as defined the ADAAA in that she had a history of substantially

limiting physical or mental impairments.



                                                                            18
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 19 of 29




                                      91.

      Rubin Lublin’s discharge of Sanford violated the ADAAA which

prohibits discrimination against qualified individuals because of disability,

including a record of disability.

                                      92.

      Rubin Lublin intentionally, with reckless indifference to Sanford’s

rights, violated the ADAAA by terminating Sanford’s employment, despite

the ADAAA’s clear prohibition of taking adverse action against otherwise

qualified individuals based on a record of disability.

                                    COUNT IV

               DISCRIMINATION BASED ON THE
           FAILURE TO REASONABLY ACCOMMODATE

                                      93.

      Sanford’s allegations of causation and damages referenced in Count IV

are the same as in Count I, above.

                                      94.

      At all times relevant to this Complaint, Sanford had a disability or was

regarded as having a disability within the meaning of the ADAAA.




                                                                           19
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 20 of 29




                                      95.

      At all times relevant to this Complaint, Sanford had a condition that

substantially limits one or more major life activities, including but not limited

to limitations to concentrating, thinking, communicating, and working

pursuant to 42 U.S.C. § 12102(2)(A).

                                      96.

      Sanford was able to perform all of the essential functions of her position

with reasonable accommodation.

                                      97.

      Rubin Lublin discriminated against Sanford in violation of the ADAAA

on the basis of her disability when it denied her requested accommodations of

being understanding of her disability. This accommodation would have

allowed her to continue working at Rubin Lublin while fulfilling the essential

functions of her position.

                                      98.

      Rubin Lublin further violated the ADAAA when they refused to enter

into the required interactive process to determine whether the

accommodations Sanford requested would be reasonable.




                                                                              20
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 21 of 29




                                      99.

       Rubin Lublin would not have had significant difficulty or expense in

providing Sanford the accommodation of being understanding of her

disability.

                                     100.

       If Rubin Lublin would have engaged Sanford in the interactive process

required by the ADAAA, her disability could have been reasonably

accommodated and she would have been able to perform all the essential

functions of her job.

                                     101.

       Rubin Lublin terminated Sanford supposedly for being too emotional.

Sanford was performing her role at a superior level during her employment.

The real reason Rubin Lublin fired Sanford is because she had a disability.

                                     102.

       Sanford has suffered and continues to suffer damages as a result of

Rubin Lublin’s unlawful actions.

                                     103.

       Rubin Lublin intentionally violated the ADAAA and acted with malice

or reckless indifference to Sanford’s federally protected rights.




                                                                              21
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 22 of 29




                                COUNT V

                     RETALIATION BECAUSE OF
                       PROTECTED ACTIVITY

                                     104.

      Sanford’s allegations of causation and damages referenced in Court V

are the same as in Count I, above.

                                     105.

      Sanford made requests for a reasonable accommodation of her

disability, and the accommodations she requested would not have imposed

significant hardship on Rubin Lublin. Rubin Lublin failed and refused to

provide the requested accommodations and refused to engage in the

interactive process to determine the reasonableness of an accommodation.

                                     106.

      Sanford’s requests for accommodation allowing her to have Rubin

Lublin be understanding of her disability constituted her engagement in

protected activity. 42 U.S.C. § 12203(a). This protected activity was a

determinative and motivating factor in Rubin Lublin’s decision to force

Sanford to resign.

                                     107.

      By its actions set forth above, Rubin Lublin intentionally retaliated

against Sanford, who had requested a reasonable accommodation. As a direct
                                                                           22
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 23 of 29




result of Sanford’s request, Rubin Lublin forced Sanford to resign. Sanford

has suffered and continues to suffer damages from that termination. 42 U.S.C.

§ 12203(a).

                                      108.

       Rubin Lublin coerced, intimidated, threatened and interfered with

Sanford in the exercise or enjoyment of these rights and on account of her

having exercised or enjoyed these rights under the ADAAA. 42 U.S.C. §

12203(b).

                                      109.

         Rubin Lublin’s actions violated the provisions of the ADAAA, by

interfering with Sanford for exercising her rights and/or by retaliating

against Sanford because she opposed Rubin Lublin’s discrimination on the

basis of disability.

                                      110.

       Rubin Lublin intentionally, with reckless indifference to Sanford’s

rights, violated the ADAAA by terminating Sanford’s employment, despite

the ADAAA’s clear prohibition of retaliating against employees for

exercising their right to reasonable accommodation or for opposing

discrimination on the basis of disability.




                                                                             23
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 24 of 29




                                COUNT VI

                      DECLARATORY JUDGMENT

                                     111.

      This action is also brought for declaratory relief under 28 U.S.C. §

2201. The discrimination in the above counts should be declared to have

occurred.

                     ELABORATION OF DAMAGES

                                     112.

      Sanford has incurred loss of income because of Rubin Lublin’s

actions and inactions, and she has suffered frustration and emotional distress

because of the actions and inactions described herein.

                                     113.

      Because Rubin Lublin’s alleged reason for its treatment of Sanford is

pre-textual, the inference of malicious and improper disability discrimination

is fair and reasonable.

                                     114.

        Sanford’s alleged motivations of Rubin Lublin are plausible and

unfortunately commonly seen motivations based on the facts at work. Many

people do not want to deal with people with disabilities, which is what gave

rise to the ADA and ADAAA.


                                                                             24
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 25 of 29




                                    115.

      Sanford has filed a charge with the Equal Employment Opportunity

Commission regarding Rubin Lublin, and it is attached to her original

complaint as Exhibit A and fully incorporated herein by reference.

                                    116.

      Sanford received a Notice of Right-to-Sue letter from the Equal

Employment Opportunity Commission mailed November 18, 2019, which is

attached to her original complaint as Exhibit B and fully incorporated herein

by reference.

                                    117.

      Sanford seeks damages for lost income and lost benefits (“back pay”),

in an amount to be proven at trial and damages for emotional pain, suffering,

mental anguish, and inconvenience, also in an amount to be proven at trial.

                                    118.

      Sanford also seeks compensation for her costs, expenses, and

attorney's fees, and punitive damages.

                                    119.

      Sanford also seeks a declaratory judgment that Rubin Lublin and its

partners, officers, managers, agents, and employees treated Sanford




                                                                              25
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 26 of 29




discriminatorily and took adverse actions against Sanford in a discriminatory

manner, as set out in detail herein.

                                       120.

      Finally, Sanford seeks an injunction ordering Rubin Lublin and its

officers, managers, agents, and employees to stop treating employees

discriminatorily and taking adverse actions against employees in a

discriminatory manner such as complained of by Sanford. Rubin Lublin’s

employees deserve to the enjoy the protections of the ADAAA, which were

not provided to Sanford during her employ.



      WHEREFORE, Plaintiff HEATHER L. SANFORD demands

judgment against Rubin Lublin for appropriate damages, costs, and attorney’s

fees, through a trial before a jury, and also seeks declaratory and injunctive

relief, all as follows. She prays that the Court:

      A) Enter a declaratory judgment that the acts and practices of

      Defendant complained of herein are in violation of the ADA;

      B) Permanently enjoin Defendant and its officers, managers, agents,

      and employees from engaging in the above described conduct;

      C) Award Plaintiff damages for lost income, including lost wages and

      the value of all employment benefits Plaintiff would have received but


                                                                            26
 Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 27 of 29




     for acts and practices of Defendant, in an amount to be proven at trial,

     special damages, pre-judgment interest, and damages for emotional

     pain, suffering, mental anguish, and inconvenience;

     D) Award Plaintiff reasonable attorney's fees, expenses, and costs

     incurred in this action;

     E) Award Plaintiff punitive damages; and

     F) Order any other relief the Court deems to be equitable, just, or

     appropriate.


           This 1st day of June, 2020.



                                      /s/ Drew Mosley
                                      Drew Mosley
                                      Ga. Bar No. 526406
                                      Attorney for Plaintiff
                                      Heather L. Sanford
Drew Mosley LLC
279 W. Crogan St.
Lawrenceville, GA 30046
Telephone (678) 225-0098
Fax (678) 221-0230
drew@mlawmail.com




                                                                           27
  Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 28 of 29




                   LOCAL RULE CERTIFICATION

      Undersigned counsel attests that this document was prepared in Times

New Roman, 14-point font that complies with this Court’s Rules.

      Respectfully submitted this 1st day of June, 2020.



                                                   Counsel for Plaintiff

                                                   /S/ Drew Mosley
                                                   Drew Mosley, Esq.
                                                   GA Bar No. 526406
                                                   Drew Mosley, LLC
                                                   279 W. Crogan St.
                                                   Lawrenceville, Georgia
                                                   30046
                                                   678-225-0098
                                                   678-221-0230 fax
                                                   drew@mlawmail.com




                                                                           28
 Case 1:20-cv-00712-AT-LTW Document 13 Filed 06/01/20 Page 29 of 29




                      CERIFICATE OF SERVICE

     I certify that I have this day served the foregoing pleading to the

below via the Court’s CMECF system.

                         Sean Keenan
                         Sunshine R. Nasworthy
                         Cruser, Mitchell, Novitz,
                         Sanchez, Gaston & Zimet, LLP
                         Meridian II, Suite 2000
                         Norcross, GA 30092
                         skeenan@cmlawfirm.com
                         snasworthy@cmlawfirm.com

     Respectfully submitted this 1st day of June, 2020.

                                            Counsel for Plaintiff

                                            /S/ Drew Mosley
                                            Drew Mosley, Esq.
                                            GA Bar No. 526406
                                            Drew Mosley, LLC
                                            279 W. Crogan St.
                                            Lawrenceville, Georgia 30046
                                            678-225-0098
                                            678-221-0230 fax
                                            drew@mlawmail.com




                                                                           29
